NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOBBY HILLMAN,                                  No. 18-35843

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02256-MK

 v.
                                                MEMORANDUM*
GREENWOOD, C/O; STATE OF
OREGON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Oregon state prisoner Bobby Hillman appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging excessive force. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendant

Greenwood on Hillman’s Eighth Amendment excessive force claim because

Hillman failed to raise a genuine dispute of material fact as to whether Greenwood

used more than a de minimis amount of force against him. See Hudson v.

McMillian, 503 U.S. 1, 6-7, 9-10 (1992) (setting forth substantive standard for

excessive force claim and stating that de minimis use of force generally does not

violate Eighth Amendment).

      The district court did not abuse its discretion by denying Hillman’s motion

for reconsideration because Hillman failed to demonstrate any grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and listing grounds

warranting reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider Hillman’s renewed request for appointment of counsel

set forth in his opening brief. In Docket Entry No. 22, this court denied Hillman’s

motion for appointment of counsel and ordered that no motions for

reconsideration, clarification, or modification of the denial shall be filed or

entertained.




                                           2                                      18-35843
Hillman’s request for judicial notice, set forth in his reply brief, is denied.

AFFIRMED.




                                     3                                     18-35843